Wendell L. GRIFFEN, Judge, concurring. I agree that appellants’ convictions should be affirmed. However, I write separately to express dismay with the conduct of the Pope County Prosecutor’s Office and the way it dealt with Carl Cook’s pardon during the sentencing phase. Even though we remanded the case to settle the record regarding the ruling on the motion to suppress, the State remained under a continuing obligation to make truthful disclosures to the court, including the disclosure of exculpatory evidence relating to Carl Cook’s sentence. Further, contrary to the representations made at trial by the prosecutor in this case, David Gibbons, the State knew that Cook’s firearm conviction had been pardoned. Despite being told by Cook’s counsel that Cook had been pardoned and despite a clear ethical obligation to 1) be accurate in assertions he made to the court and 2) provide exculpatory evidence regarding sentencing, the record shows that Gibbons did not reveal that his office had documentation of Cook’s pardon. The State’s continuing obligation to provide truthful disclosures, including exculpatory evidence regarding sentencing, is recited in the Arkansas Rules of Criminal Procedure, the Arkansas Model Rules of Professional Conduct, and the American Bar Association Model Rules of Professional Conduct. Pursuant to Arkansas Rule of Criminal Procedure 17.1(d), a prosecutor is under a continuing duty to disclose exculpatory evidence, that is, evidence within “his knowledge, possession, or control, which tends to . . . reduce the punishment therefore.” It is well settled that the prosecution’s suppression of evidence favorable to an accused violates the defendant’s due process rights, where the evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution. See Brady v. Maryland, 373 U.S. 83 (1963). It is also well settled that the purpose of the discovery rules is to require the State to disclose its evidence to the defendant in time for the defendant to make beneficial use of the information. See Thomas v. State, 312 Ark. 158, 847 S.W.2d 695 (1993). Arkansas Rule of Criminal Procedure 17.2(a) requires the prosecuting attorney to perform his obligations under Rule 17.1 “as soon as practicable.” In addition, Arkansas Model Rules of Professional Conduct 3.3 and 3.4 require an attorney to provide truthful disclosures to the court and opposing party. Arkansas Rule of Professional Conduct 3.8 and American Bar Association Model Rule of Professional Conduct 3.8 mirror each other and set out special rules that apply to prosecutors. These rules state, in relevant part, that a prosecutor in a criminal case shall: make timely disclosure to the defense of all evidence or information known to the prosecutor that tends to negate the guilt of the accused or mitigates the offense, and, in connection with sentencing, disclose to the defense and to the tribunal all unprivileged mitigating information known to the prosecutor, except when the prosecutor is relieved of this responsibility by a protective order of the tribunal[.] Where the State seeks to admit evidence of a prior conviction for the purposes of sentence enhancement, the State has the burden of proving that a defendant has prior conviction. See Byrum v. State, 318 Ark. 87, 884 S.W.2d 248 (1994). Once prima facie evidence is introduced, the burden shifts to the appellant to show proof that the conviction is no longer valid and should not be considered. See Wright v. State, 67 Ark. App. 365, 1 S.W.3d 41 (1999). Here, the State offered a certified copy of appellant’s February 13, 1981 conviction for possession of a firearm by certain persons. The State also submitted a July 21, 1997 order of probation entered for possession of drug paraphernalia, a felony, and possession of a controlled substance, a misdemeanor. Cook’s counsel, Dale Finley, informed the court and Gibbons that Cook maintained that he had been pardoned for all offenses prior to the 1980s. In open court, Gibbons responded: “The NCIC [National Crime Information Computer] shows that there was a note that this is a felon in possession and the underlying felony, which was entered in 1979 in Jefferson County was pardoned, but not this, and there’s nothing to indicate that. There’s got to be some record of it.” Gibbons referred to the NCIC printout, but did not introduce it into evidence. It is, however, part of the record. As Gibbons stated, the NCIC does show a pardon for a felony charge entered in Jefferson Country based on an arrest made in 1979. However, contrary to Gibbons’s assertion, there was documentation of Cook’s pardon on the face of the NCIC report. This report shows that on February 13, 1981, Cook was charged with aggravated assault and possession of a firearm by certain persons. Beneath the information on the possession charge at issue here, the report plainly indicates: “Start Date: 1981/03/04 Status Pardoned.” Two fines further down the report states: “Other Info: Pardon 040391/Right Poss FA.”1  Here, Cook was charged by a criminal information on July 15, 1999; he was arraigned on July 20, 1999. The trial began on January 18, 2000, and concluded on January 20, 2000. The NCIC report was not requested until January 18, 2000 (the day the trial began), and the pen pack was not obtained until January 19, 2000. Thus, the State obtained the pen pack showing appellant’s invalid conviction after it received the NCIC report indicating that his firearms possession charge had been pardoned. Despite indications on the face of the NCIC report that appellant was pardoned for the firearms possession charge, the State asks us to believe that the prosecutor acted in good faith in relying on the report. However, pursuant to Brady v. U.S., supra, the good faith or bad faith of the prosecutor is irrelevant. What is relevant is that, had the State cared to do so, it had ample opportunity to discover that Cook had been pardoned for the possession conviction it chose to enter into evidence against him during the sentencing phase of the trial. This case vividly illustrates why the State’s burden should not shift unless the State presents evidence of a valid conviction. Lawyers are familiar with the practice of Shepardizing a case to determine whether it remains valid precedent. There should be an analogous requirement imposed upon the State to ensure that when it introduces a certified copy of a conviction, that conviction is valid. Such a requirement is simply a logical and just extension of the State’s duty to provide exculpatory evidence. However, in this case, Gibbons made untruthful assertions about Cook’s conviction history premised on the NCIC report when the report declared on its face that Cook had been pardoned for the firearms possession charge. Whatever the reasons were for not disclosing that material fact, nondisclosure was inexcusable.   It appears that the NCIC report was apparently not admitted into evidence below, but is part of the record on appeal, marked by the handwritten notation, “St # 14.” However, State’s Exhibit 14, as found in the record, is the search warrant for Burris’s grandmother’s apartment. Nonetheless, the record clearly shows that Gibbons expressly relied on the report in responding to Cook’s assertion that he had been pardoned.